Deemer, J.
(dissenting.) — The opinion holds that the decree, as between Nichols, Shepard & Co. and Man*569ning, is conclusive, and- yet finds that Ferguson, by reason of his ‘being a guarantor of the Poling note, is entitled to subrogation, and to rights superior to that of the creditor, Manning. Concede that in a proper case subrogation may be enforced in equity before payment of the debt, yet the right of the guarantor is to be substituted in the shoes of the creditor. Subrogation is the substitution of some other person in the place of and to the rights of a creditor. If Ferguson has any right, it is to be placed in the same position, and given the same rights, as Manning has, when he (Ferguson) pays the judgment. It is universally held that the party subrogated can obtain no greater rights than were possessed by the one in whose place he is substituted. Knapp v. Sturges, 36 Vt. 721; Sheldon, Subrogation, section 6; Harris, Subrogation, section 489; 24 Am. & Eng. Enc. Law, page 192. The opinion says that the decree is final as to Manning, and also finds that there was a showing upon the trial that Nichols, Shepard & Co.’s judgment was superior to Manning’s mortgage. The effect of the conclusion reached by the majority is to give to Ferguson, in virtue of his right of subrogation, greater rights than his creditor has against Nichols, Shepard & Co. It must be remembered that Ferguson was in default as to Manning’s petition, and that he made no claim of a right to subrogation in that case. The decree on the Nichols, Shepard & Co. petition was set aside as to Ferguson. This is all he was. entitled to, and, in my judgment, the case should be AEEIRMED.